UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [ ]Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12. COMPETITIVE COMPANIES, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: COMPETITIVE COMPANIES, INC. 3751Merced Drive, Suite A Riverside, California 92503 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on January 30, 2009 Dear Competitive Companies, Inc. Stockholders: You are cordially invited to attend the Annual Meeting of stockholders of Competitive Companies, Inc., a Nevada corporation, (“CCI”) to be held on January 30, 2009, at 11:00 a.m., local time, at 402 West Broadway, Suite 690, San Diego, California 92101.At the Annual Meeting, you will be asked to consider and vote on the following proposals: 1. To amend and restate the Company’s Articles of Incorporation to (i) increase the number of authorized shares of the Company’s common stock, par value $0.001 per share, from 70,000,000 shares to 500,000,000 shares and (ii) to increase the number of authorized shares of the Company’s preferred stock, par value $0.001 per share, from 10,000,000 shares to 100,000,000 shares; 2. To elect a new Board of Directors for CCI,to hold office until the next annual meeting, (the current nominations are for Jerald Woods, David Hewitt, William H. Gray, Ray Powers, Larry Griffin, Michael Benbow, and Tonni Lyn Smith-Atkins); 3. To reaffirm the appointment of Lawrence Scharfman & Co., CPA, P.C. as CCI’s independent auditors for the next year; and 4. To consider and act upon any other matters that may properly come before the meeting or any adjournment thereof. The Board of Directors has fixed the close of business on December 24, 2008 as the record date for the purpose of determining the stockholders who are entitled to receive notice of and to vote at the Annual Meeting or any adjournment thereof.A list of such stockholders will be available for examination by a stockholder for any purpose germane to the meeting during normal business hours at CCI’s Executive offices at 3751 Merced Drive, Suite A, Riverside, California 92503 for 10 days prior to the Annual Meeting. The information contained in this letter is only a summary of the actions to be voted on at the Annual Meeting and is not meant to be complete and exhaustive.
